Name: 2014/163/EU: Council Decision of 18Ã November 2013 on the conclusion of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, on a Framework Agreement between the European Union and the Hashemite Kingdom of Jordan on the general principles for the participation of the Hashemite Kingdom of Jordan in Union programmes
 Type: Decision
 Subject Matter: cooperation policy;  Asia and Oceania;  international affairs;  European construction
 Date Published: 2014-03-25

 25.3.2014 EN Official Journal of the European Union L 89/6 COUNCIL DECISION of 18 November 2013 on the conclusion of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, on a Framework Agreement between the European Union and the Hashemite Kingdom of Jordan on the general principles for the participation of the Hashemite Kingdom of Jordan in Union programmes (2014/163/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(6)(a) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, on a Framework Agreement between the European Union and the Hashemite Kingdom of Jordan on the general principles for the participation of the Hashemite Kingdom of Jordan in Union programmes (the Protocol) was signed on behalf of the Union on 19 December 2012. (2) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, on a Framework Agreement between the European Union and the Hashemite Kingdom of Jordan on the general principles for the participation of the Hashemite Kingdom of Jordan in Union programmes (the Protocol) is hereby approved on behalf of the Union (1). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 10 of the Protocol (2). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 18 November 2013. For the Council The President C. ASHTON (1) The Protocol has been published in OJ L 117, 27.4.2013, p. 2, together with the decision on signature. (2) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.